208 U.S. 480 (1908)
RICHARD
v.
CITY OF MOBILE.
No. 112.
Supreme Court of United States.
Argued January 17, 1908.
Decided February 24, 1908.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF ALABAMA.
Mr. Richard William Stoutz, with whom Mr. Walter A. White was on the brief, for plaintiff in error.
Mr. Burwell Boykin Boone for defendant in error.[1]
MR. JUSTICE PECKHAM delivered the opinion of the court.
This is an appeal from a judgment of the Circuit Court of the United States for the Southern District of Alabama, sustaining the demurrer of the City of Mobile to a bill filed by the appellants, and dismissing the same. It appears that the appellants sought to obtain an injunction to restrain the city from collecting the amount of the license tax imposed under the ordinance of the city upon those who were engaged in selling beer in the city by the barrel, half barrel or quarter barrel.
*481 The question involved is, as counsel for appellants admits, identical with that which has just been decided in the foregoing case, No. 113, and for the reasons therein stated the judgment of the Circuit Court is
Affirmed.
NOTES
[1]  For abstracts of arguments see ante, p. 475.